Name: COUNCIL REGULATION (EC) No 3126/93 of 5 November 1993 laying down, for 1993, certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Estonia
 Type: Regulation
 Subject Matter: political geography;  fisheries;  political framework
 Date Published: nan

 13 . 11 . 93 Official Journal of the European Communities No L 280/ 1 I (Act; whose publication is obligatory) COUNCIL REGULATION (EC) No 3126/93 of 5 November 1993 laying down, for 1993, certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Estonia vessels (4) provides that all vessels with chilled or refrige ­ rated sea-water tanks are to keep on board a document certified by a competent authority and specifying the cali ­ bration of the tanks in cubic metres at 10-centimetre intervals, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 thereof, Having regard to the proposal from the Commission, Whereas, in accordance with the procedure provided for in the Agreement on fisheries relations between the Euro ­ pean Economic Community and the Republic of Estonia (2), and in particular Articles 3 and 6 thereof, the Commu ­ nity and Estonia have held consultations concerning their mutual fishing rights for 1993 'and the management of common biological resources ; Whereas, in the course of these consultations, the delega ­ tions of the Community and Estonia agreed to recom ­ mend to their respective authorities that certain catch quotas for 1993 should be fixed for the vessels of the other Party ; Whereas the necessary measures should be taken to implement, for 1993 , the results of the consultations held between the aforesaid delegations ; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities 0 ; Whereas Article 3 (2) of Commission Regulation (EEC) No 1381 /87 of 20 May 1987 establishing detailed rules concerning the marking and documentation of fishing Article 1 1 . Vessels flying the flag of Estonia are hereby authorized until 31 December 1993 to fish for the species listed in Annex I within the geographical and quantitative limits laid down therein and in accordance with this Regulation , in the 200-nautical-mile fishing zone of the Member States in the Baltic Sea . 2 . Fishing authorized under paragraph 1 shall be limited to those parts of the 200-nautical-mile fishing zone lying seawards of twelve nautical miles from the baselines from which the fishing zones of Member States are measured. 3 . Notwithstanding paragraph 1 , unavoidable by-catches of a species for which no quota is established in a zone shall be permitted within the limits fixed in the conservation measures in force in the zone concerned. 4. By-catches in a given zone of a species for which a quota is established in that zone shall be counted against the quota concerned . Article 2 1 . Vessels fishing within the quotas fixed in Article 1 shall comply with the conservation and control measures and all other provisions governing fishing in the zones referred to in that Article . 2. The vessels referred to in paragraph 1 shall keep a logbook in which the information set out in Annex II shall be entered.(') OJ No L 389 , 31 . 12. 1992, p. 1 . (2) OJ No L 56, 9 . 3 . 1993, p. 1 . (3) OJ No L 207, 29 . 7. 1987, p. 1 . Regulation as amended by Re ­ gulation (EEC) No 3483/88 (OJ No L 306, 11.11 . 1988 , p. 2). (4) OJ No L 132, 21 . 5 . 1987, p. 9 . No L 280/2 Official Journal of the European Communities 13 . 11 . 93 3. The vessels referred to in paragraph 1 shall transmit to the Commission, in accordance with the rules laid down in Annex III, the information set out in that Annex. 4. Those vessels referred to in paragraph 1 which have chilled or refrigerated sea-water tanks shall keep on board a document certified by a competent authority and speci ­ fying the calibration of the tanks in cubic metres at 10-centimetre intervals . 5. The registration letters and numbers of the vessels referred to in paragraph 1 must be clearly marked on the bow of each vessel on both sides . Article 3 1 . Fishing within ICES sub-area III division d under the quotas fixed in Article 1 shall be permitted only where a licence has been issued by the Commission on behalf of the Community at the request of the Estonian authorities and in compliance with the conditions set out in Annexes II and III . Copies of these Annexes and the licence shall be kept on board each vessel . The vessels to be licensed for fishing in the Community zone during a given month shall be notified at the latest by the tenth day of the preceding month . The Commu ­ nity shall process expeditiously requests for adjustments to a monthly list during its currency. 2. Licences shall be issued for the purposes of para ­ graph 1 provided that the number of licences valid at any time during a given month does not exceed :  20 for the fishing of cod,  20 for the fishing of herring and sprat. 3 . When an application for a licence is submitted to the Commission, the following information must be supplied : (a) name of vessel ; (b) registration number ; (c) external identification letters and numbers ; (d) port of registration ; (e) name and address of the owner or charterer ; (f) gross tonnage and overall length ; (g) engine power ; (h) call sign and radio frequency ; (i) intended method of fishing ; (j) intended area of fishing ; (k) species for which it is intended to fish ; (1) period for which a licence is requested. 4. Each licence shall be valid for one vessel only. Where two or more vessels take part in the same fishing operation, each vessel must be in possession of a licence . 5 . Licences may be cancelled with a view to the issue of new licences. Such cancellations shall take effect on the day before the date of issue of the new licences by the Commission . New licences shall take effect from their date of issue . 6 . Licences shall be wholly or partially withdrawn before the date of expiry if the respective quotas fixed in Article 1 have been exhausted. 7. Licences shall be withdrawn in the event of any failure to meet the obligations laid down in this Regula ­ tion. 8 . For a period not exceeding 12 months, no licence shall be issued for any vessel in respect of which the obli ­ gations laid down in this Regulation have not been met. 9 . Vessels authorized to fish on 31 December may continue fishing as from the beginning of the following year until the lists of vessels permitted to fish during the year in question are submitted to, and approved by, the Commission on behalf of the Community. Article 4 Where an infringement is duly found to have taken place, Member States shall , without delay, inform the Commis ­ sion of the name of the vessel concerned and of any action they have taken . The Commission shall submit, on behalf of the Commu ­ nity, to Estonia the names and characteristics of the Esto ­ nian vessels which will not be authorized to fish in the Community's fishing zone for the next month or months as a result of an infringement of Community rules. Article 5 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 1993 . For the Council The President E. TOMAS 13 . 11 . 93 Official Journal of the European Communities No L 280/3 ANNEX I Estonian catch quotas for 1993 Species Area within which Quantityfishing is authorized (tonnes) Cod ICES III d 200 Herring ICES III d 2 000 Sprat ICES III d 2 000 ANNEX II Details to be entered in logbook When fishing is conducted within the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries, the following details are to be entered in the logbook immediately after the following events : 1 . after each haul : 1.1 . the quantity (in kilograms live-weight) of each species caught, 1.2. the date and the time of the haul , 13. the geographical position in which the catches were made, 1 .4. the fishing method used ; 2. after each transhipment to or from another vessel : 2.1 . the indication 'received from' or ' transferred to', 2.2. the quantity (in kilograms live-weight) of each species transhipped, 2.3 . the name, external identification letters and numbers of the vessel to or from which the transhipment occurred ; 3 . after each landing in a port of the Community : 3.1 . name of the port, 3.2. the quantity (in kilograms live-weight) of each species landed ; 4. after each transmission of information to the Commission of the European Communities : 4.1 . date and time of the transmission, 4.2. type of message ; IN, OUT, ICES, WKL or 2 WKL, 4.3. in the case of radio transmission : name of the radio station. No L 280/4 Official Journal of the European Communities 13 . 11 . 93 ANNEX III Information to be transmitted to the Commission 1 . The information to be transmitted to the Commission and the timetable for its transmission is as follows : 1.1 . On each occasion the vessel enters the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries : (a) the information specified under 1.5 ; (b) the quantity (in kilograms live-weight) of each species of fish in the hold ; (c) the date and ICES division within which the master intends to commence fishing. Where the fishing operations necessitate more than one entry into the zone referred to under 1.1 on a given day, one communication shall suffice on first entry. 1.2. On each occasion the vessel leaves the zone referred to under 1.1 : (a) the information specified under 1.5 ; (b) the quantity (in kilograms live-weight) of each species of fish in the hold ; (c) the quantity (in kilograms live-weight) of each species caught since the previous transmission ; (d) the ICES division in which the catches were taken ; (e) the quantity (in kilograms live-weight) of each species transferred to and/or from other vessels since the vessel entered the zone and the identification of the vessel to which the transfer was made ; (f) the quantity (in kilograms live-weight) of each species landed in port of the Community since the vessel entered the zone. Where the fishing operations necessitate more than one entry into the zones referred to under 1.1 on any given day, one single communication on the last exit will be sufficient ; 1.3 . At three-day intervals, commencing on the third day after the vessel first enters the zone referred to under 1.1 when fishing for herring, and at weekly intervals, commencing on the seventh day after the vessel first enters the zone referred to under 1.1 when fishing for all species other than herring : (a) the information specified under 1.5 ; (b) the quantity (in kilograms live-weight) of each species caught since the previous transmission ; (c) the ICES division in which the catches were made. 1 .4. On each occasion the vessel moves from one ICES division to another : (a) the information specified under 1 .5 ; (b) the quantity (in kilograms live-weight) of each species caught since the previous transmission ; (c) the ICES division in which the catches have been taken. 1.5. (a) the name, call sign, external identification letters and numbers of the vessel and the name of its master ; (b) the licence number of the vessel is under licence ; (c) the serial number of the message for the voyage concerned ; (d) identification of the type of message ; (e) the date, the time and the geographical position of the vessel . 2.1 . The information specified under point 1 shall be transmitted to the Commission of the European Communities in Brussels (telex 24 189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4. 2.2. If it is impossible for reasons of force majeure for the message to be transmitted by the vessel, it may be transmitted on the vessel's behalf by another vessel . 13 . 11 . 93 Official Journal of the European Communities No L 280/5 3. Name of radio station Skagen BlÃ ¥vand Norddeich Scheveningen Oostende North Foreland Humber Cullercoats Wick Portpatrick Anglesey Ilfracombe Niton Stonehaven Portishead Land's End Valentia Malin Head Boulogne Brest Saint-Nazaire Bordeaux-Arcachon Stockholm Goteborg Ronne Call sign of radio station OXP OXB DAF DAK DAH DAL DAI DAM DAJ DAN PCH OST GNF GKZ GCC GKR GPK GLV GIL GNI GND GKA GKB GKC GLD EJK EJM FFB FFU FFO FFC SOJ SOG OYE 4. Form of the communications The information specified under point 1 shall contain the following elements which shall be given in the following order :  name of vessel,  call sign,  external identification letters and numbers,  serial number of the message for the voyage in question,  indication of the type of message according to the following code :  message when entering one of the zones referred to under 1.1 .: 'IN',  message when leaving one of the zones referred to under 1.1 : 'OUT',  message when moving from one ICES division to another : ' ICES',  weekly message : 'WKI ',  three-day message : '2 WKL',  the date , the time and the geographical position,  the ICES divisions/sub-areas in which fishing is expected to commence,  the date on which fishing is expected to commence,  the quantity (in kilograms live-weight) of each species of fish in the hold using the code mentioned in point 5,  the quantity (in kilograms live-weight) of each species of fish caught since the previous transmission using the code mentioned in point 5,  the ICES division/sub-areas in which the catches were made,  the quantity (in kilograms live-weight) of each species-transferred to and/or from other vessels since the previous transmission, No L 280/6 Official Journal of the European Communities 13 . 11 . 93  the name and call sign of the vessel to and/or from which the transfer was made,  the quantity (in kilograms live-weight) of each species landed in a port of the Community since the previous transmission ,  the name of the master. 5 . The code to be used to indicate the species on board as mentioned in point 4 above : COD  cod (Gadus morhua), SAL  salmon (Salmo salar), HER  herring (Clupea harengus), SPR  sprat (Sprattus sprattus).